[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION ON MOTION TO STRIKE AND OBJECTION THERETO
The motion to strike count 2 is denied. This is a personal liability allegation that calls for an inquiry into the factual matter of individual negligence. The question is CT Page 7917 whether the public official's constant general duty to the public has, in addition, subsumed a specific duty to the individual claiming injury. . ." In this case it is this inquiry that should be left to the trier of fact. Sestito v. Groton,178 Conn. 520, 528.
The motion to strike counts 3, 4 and 5 is granted. The allegations against Charles Grasso, Bernard Sullivan, and The Hartford Police Department appear to be that there was improper training and supervision of certain police officers. Training and supervision of police officers is discretionary and is a duty to the public at large, not to an individual. Evon v. Andrews, 211 Conn. 501.
The motion to strike count 6 is granted for failure provide proper notice to the City of Hartford as required by General Statutes sec. 7-465.
FRANCES ALLEN SENIOR JUDGE